Field, C. J.
This is an appeal from a decree entered by a single justice, dismissing the bill, with costs. The evidence on which the case was heard has not been brought before us. The only papers before us are the pleadings, and the only question of law is whether such a decree properly could be entered under the pleadings. There are no such admissions of fact in the answer as would prevent the entering of such a decree. The decree therefore was warranted by the pleadings, and must be affirmed.

So ordered.